Case 6:21-cv-00162-ADA-JCM Document 5-5 Filed 02/26/21 Page 1 of 2




                 EXHIBIT 5
       Case 6:21-cv-00162-ADA-JCM Document 5-5 Filed 02/26/21 Page 2 of 2




                              LIST OF NOTABLE HAVA VIOLATIONS

        State official Defendants used federal monies to violate the “minimum

requirements”1 of HAVA in many ways, including but not limited to: (1) failure to

require the prerequisite copies or forms of identification be submitted with mail-in

ballots and/or included with voter registration by mail,2 (2) failure to require proper

identification and information from first-time voters in federal elections,3 (3) Failure

to require proper execution of the required written affirmation for voters who vote by

provisional ballot,4 (4) failure to permit the voter to verify and/or correct the votes

selected by the voter on the ballot in an electronic voting system through a print-out

of the ballot before the ballot is cast,5 (5) failures of the electronic voting systems to

produce records with sufficient audit capacities,6 (6) failure to conform to the error

rate standards issued by the Federal Election Commission,7 and (7) failure to

implement provisions to ensure the voter registration records are accurate and

updated regularly, which must include a “reasonable effort” to remove ineligible

voters, and other violations.8




1
  See 52 U.S.C. § 21084 (subchapter III contains the “minimum requirements”)
2
  See § 21083 (specific minimum requirements).
3
  Id.
4
  See § 21082.
5
  See § 21081.
6
  Id.
7
  Id.
8
  See § 21083.
